Citation Nr: 1631406	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date than September 29, 2009, for the grant of nonservice connected death pension benefits to a spouse based on the need for aid and attendance, to include on a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to November 1945.  He died on September [redacted], 2004.  His widow, [redacted], applied for death pension benefits.  The widow appealed the effective date of the benefits, to include due to CUE.  The widow passed away on December [redacted], 2012.  The widow's daughter has been substituted as the claimant in this matter to complete the processing of the widow's claim.  (She submitted a request for substitution in May 2013, within one year following the widow's death.  Eligibility to substitute was granted in January 2014 by the Regional Office (RO)).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin, that granted entitlement to death pension benefits based on the spouse's need for aid and attendance allowance effective September 29, 2009.

In September 2015, the Board issued a decision denying the claim of entitlement to an earlier effective date than September 29, 2009, for a grant of nonservice connected pension benefits to a spouse based on the need for aid and attendance, to include based on a CUE. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In June 2016, the parties to the appeal filed a Joint Motion for Remand ("joint motion").  That same month, the Court granted the motion and remanded the matter to the Board for action in accordance with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant is the daughter of the Veteran and is a substitute claimant who has stepped into the shoes of the Veteran's spouse for the purposes of processing this appeal to completion.

The joint motion determined that the Board failed to satisfy its duty to assist by not providing the appellant with a hearing.  In May 2013, the appellant requested a Board hearing by videoconference.  The RO acknowledged this request with a letter to the Veteran's spouse, who was already deceased at this time, but subsequently failed to schedule the hearing.  Accordingly, the case is remanded to the RO in order to schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board in accordance with applicable procedures.  The appellant and her representative must be provided with notice as to the time and place to report for the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




